DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 11, 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casasola [Pat. No. 6,541,738].
Casasola teaches a portable food container with incorporated heaters (title) comprising a housing (Figure 1, #12), plural receiving spaces for plural receiving containers (Figure 2-3, #40, 42), an independent heat element for each of two receiving spaces (Figure 3, #40, 34), a control device (Figure 1, #44), first and second independently controlled heating zones (Figure 3, #40, 34; Figure 6, #44), the heating zones spaced apart and thermally insulated from each other (Figure 3 & 5, #34), the controller setting an activation time and duration for heating (column 5, line 2), the controller providing a heating profile to the heaters (column 5, lines 1-23), and a display device (Figure 6, #46).
Claims 1-2, 6-7, 9-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al [US 2019/0112119A1].
Alexander et al teach a secured delivery container (title) and method comprising a housing (Figure 1A, #20), plural receiving spaces (Figure 1B, #32, 34), independent heating elements and heating zones for each of the two receiving spaces (Figure 2, #52; paragraph 0013-0014), the two receiving spaces separated by a wall (Figure 1B, #40), an energy storage device or battery (Figure 2, #58), a car charging module and connector for charging the battery (Figure 2, #68; paragraph 0016), a data processing system and data interface (Figure 2, #62, 64, 66, 72; paragraph 0015-0016), the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and smartphones (Figure 3, S1-n, HC, UI1-2, CL; paragraph 0020), the sensors detecting temperature and humidity (Figure 2, #70; paragraph 0015), a wireless or inductive power transmitter (Figure 3, WPT; paragraph 0020), and the data interface connected to a data-processing device (Figure 3, UI2; paragraph 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al as applied above, and further in view of Laub [US 2017/0332842A1].
Alexander et al teach the above mentioned components and concepts. Alexander et al do not explicitly recite a weighing device (claim 3), controlling the heating power base upon a measured weight (claim 4), and weighing zones (claim 17). Laub teaches a modular food-holding system (title) comprising plural food holding chambers (Figure 31, #560), unit controllers (Figure 31, #562), a central controller (Figure 31, #510), load sensors for detecting the presence and weight of food products in the chambers (Figure 31, #564; paragraph 0080-0081), plural heating elements (Figure 31, #566; paragraph 0083), displays with screens, speakers, sirens, and buzzers (Figure 31, #570; paragraph 0083), and controlling the heat element based upon information provided by the sensors (paragraph 0084). It would have been obvious to one of ordinary skill in the art to incorporate the claimed weighing device, control of heat, and weighing zones into the invention of Alexander et al, in view of Laub, since both are directed to systems for folding food, since Alexander et al already included sensors (Figure 2, #20) but simply did not mention weight sensors, since Alexander et al also included plural heating zones (Figure 2, #52) and the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and smartphones (Figure 3, S1-n, HC, UI1-2, CL; paragraph 0020); since food holding systems commonly included load sensors for detecting the presence and weight of food products in the chambers (Figure 31, #564; paragraph 0080-0081), plural heating elements (Figure 31, #566; paragraph 0083), and controlling the heat element based upon information provided by the sensors (paragraph 0084) as shown by Laub; since the ability to sense the presence of food and how large it was would have enabled more accurate and precise heating of the food products of Alexander et al, in view of Laub.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al as applied above, and further in view of Koetz et al [US 2016/0238459A1].
Alexander et al teach the above mentioned components and concepts. Alexander et al do not explicitly recite the heating profile produced by a cooking device (claim 16). Koetz et al teach a cooking device (Figure 1, #1), a further food preparation device (Figure1, #4), and controlling the further appliance as a function of the recipe of the food being cooked (paragraph 0044). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed heating profile and kitchen device into the invention of Alexander et al, in view of Goetz et al, since both are directed to systems for preparing and/or holding foods, since Alexander et al already included the controller sending and receiving data, heating profiles, and instructions to and/or from various sensors, the heating elements, the cloud, and smartphones (Figure 3, S1-n, HC, UI1-2, CL; paragraph 0020); since food preparation systems commonly included a cooking device (Figure 1, #1), a further food preparation device (Figure1, #4), and controlling the further appliance as a function of the recipe of the food being cooked (paragraph 0044) as shown by Buttner et al, and since connecting a prior kitchen appliance and using its data to control the heating profile of the food in the holder of Alexander et al would have enabled more accurate and precise control of the heating and thus ensured a better quality food for the consumer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792